    JS44   (Rev.10/2020NDGA)
                    Case 1:21-cv-00786-ELRCIVIL
                                            Document
                                                COVER1-4SHEET
                                                          Filed 02/24/21                                                                                                           Page 1 of 2



    r. (a) PLAINTIFF(S)                                                                                                         DBFENDANT(S)
                  Lonnie Love                                                                                                    State Farm Florida lnsurance Company




      (b) coun'rv oF nEsIDENCE                           oF FrRSr Lrs tED                                                       COUNTY OF RESIDENCE OF FIRST LISTED
               PLATNTTFF Fulton Countv, GA                                                                                      DETTENDANT Polk County, FL
                                        (EXCEP't IN tJ.S. PLATNTIFF CASES)                                                                           (lN    (1.S.   Pl,AlNTlIF (    ASES       ONL\')

                                                                                                                                 NOTE: IN LAND CONDEMNATION CASES,                      IJSE     ]'HE LOCA'IION oF'l llE TRAC'I'OF LAND
                                                                                                                                 tNVOl.Vlit)

      (c) ATTORNEYS                             (r'rRM Nr\n{n,
                                                               ^l)r)Rr,lss,
                                                                              l nr.riprroNE   NtrMr}nR, ANr)                    ATTORN"Yt                            ,rr,KNowN)
                                                       L ADDRESS)

                  Jamie B. Hernan, Esq., The Hernan Law Firm, P.C                                                               Rebecca E. Strickland, Kristen M. Vigilant, Swift Currie
                  10896 Crabapple Road, Roswell, Georgia 30075                                                                  McGhee & Hiers, LLP, 1355 Peachtree St, N.E., Suite 300,
                  T el'. 67 8-275-4000; jamie@hernanfirm.com                                                                    Atlanta, GA 30309; Tel: 404-874-8800




    II.    BASIS OF JURISDICTION
           (PLACE AN "X" IN ONE BOX ONLY)
                                                                                                    III. CITIZENSHIP OF PRINCIPAL PARTIES
                                                                                                            (PLACI AN.X" rN ONE BOX FOR PLAIN'I'IFF AND ONll l]OX l-OIl DEI-ENDAN'I')
                                                                                                                              (FOll l)tvttRstl Y c^slts oNt,Y)

                                                                                                    Pl,l|       t)tili                                               Pt,l-     t)[ti

n,         tJ.s. GovuRNl,iliN't'
           Pt,AtNl ilrt'
                                          tr   3 FII)ltRAL   Q(.[tS l tON
                                                 (u.s. GovnRNN,lltNl No'l A PAR'|'Y)
                                                                                                   V'              I     CI il7,EN OF 1'lnS S',t^'l   ll            n olo                  I   NCORPORAl'I]D OR PRI N(]I I'A I,
                                                                                                                                                                                           pl,Acli oti t|(JstNtiss tN 1 ilts sl A'l li

[,         11.S. GOVllllNl\,1ItN'l'
           t)0t,-tiNI)AN't'
                                          a    4 DMtRStl Y
                                                (rNr)rc^'nt cn'lzltNstlIP ol' PAltl'llis
                                                                                                   !,             2 ct'ilztiN         olf ANo'il n]li sl   A1 l,l   n                      tN( ot{t'oRA t Il) ANI) I'RlN( lPAI.
                                                                                                                                                                                           Pr.i\ctt oI BtJstNltSS tN ,\N0'llniR S'lA l    li
                                                 lN n EM Iil)
                                                                                                   n,             J      (:11 lzu,N or{ stJlr.ntc t otr
                                                                                                                         t.'olilitcN cotiNI RY
                                                                                                                                                           A        tr              6      FOtilitGN NAI tON



    IV. ORIGIN                    rllocaox "x"tN         oNE   BoxoNLy)

      n,      uo,",nn,
              PROCEEDTNG
                                          REMO'ED.our
                                         STATE    COI]RT
                                                                 n,    RE'\,TANDED    FrroM
                                                                      APPELLATE CO(JR'T
                                                                                                 no RNoPT]NBD
                                                                                                    REINSTA'I'ED OIT              fl'    'l-ll;\NSFEIIRED FROM
                                                                                                                                         ANOTIIER DISTIIICT
                                                                                                                                               (Spccil:y District)
                                                                                                                                                                               6
                                                                                                                                                                                   l,ltJL'nDIs't'lltc1
                                                                                                                                                                                   l.rTt(;ATloN -
                                                                                                                                                                                   TRANSFER
                                                                                                                                                                                                         n'    i\PPIiAI,'I'0 DISTRICT    JTJDCE
                                                                                                                                                                                                               FIIO[,I MACIS'TIIAI'E J('DGO
                                                                                                                                                                                                               .ITJDGN,IEN'I'


     l-1     MUL',ilDtsl t{t("f
     LJt     r,r'r'rc,r'r ror,r -
             DIRECT FILE


    V. CAUSE OF ACTION ;ilnlsorc'rtoxll,
                        lcrre 'rnr u.s. crvrr. srA'r'u'rt uNDER wnrcl \,ou Anc FIr.rNC AND wl{r'r'c RRIEF s'tArEMnN'r'oF cAusE
                                          srATurES uNLEss DlvERstr\')                              ^
                                                                                                                                                                                                             DO NOT   ('l'l   E



           28 U.S.C. S 1441(a); and 28 U.S.C. S 1332




    (IF COMPI,EX, CHECK REASON BBLOW)

       n , Unurrully large number of parties.
              1                                                                                       n 6. Problems locating or preserving evidence
       12. Unurrutly large number of clairls or defenses.                                             ! 7. Pending parallel investigations or actions by governtrrent.
       n 3. Factual issues are exceptionally complex                                                  n t. vut,ipte use of experts.
       !4. Greuter than normal volume of evidence.                                                    I S. N""a fol discovery outside United States boundalies.
       E      5. E*t"n,l.d            discovery period is needed.                                     [0. E*irt"nce of highty technical issues and proof.

                                                                                               CONTINUED ON REVI'RSI,
I   ron orrtcu usu         onlv
I   ngcetpt    r                                  AMOUNT                                                       APPLYINC IFP                                         MAG. JUDGE OFP)

                                                  MAC.   JUDGE-                                                NATURE OF SUIT                                       CAUSE OF   ACTION_
                                                                       (Referral)




                                                                                                                                  -
            Case 1:21-cv-00786-ELR Document 1-4 Filed 02/24/21 Page 2 of 2
VI. NATURB OF SUIT (pr.^crt^N"x"rNoNr':rloxoNr,v)
(:( )r,i   flrA("1 - "(l'' MtJN f lls lllti('ov                    l.:RY
                                                                           'l',l{AcK                                    -'r'l'tul                                                                       LS
           I::l   I   5tl   t   rc"(   )vl. KY ( tt' ()vliRl',\\'rlr,Nr    .t                                           llrlt c.lvl
                                                                                                            441 VOTTNC                                                                                     861 t-ilA (r395f0
                             I]NTORCEMNNT OF JUDOMNNT
                                                                                                                                                                                                           862 l'l"ACrK LUNO (921)
           E      t:z nncovnnv oF          DIiFAUL'l tiD sTUDnNl                                            442 llMPLoYtvlllNl'
                                                                                                                                                                                                           863 Dlwc (405(g))
                            LOANS (l:r':l Vclcrutrs)                                                        443 HoUSINC/ ACCOMMODATIONS
           E      tst       tttt'r,vt'nr'       or- ovF.RpAyMr:NT oF                                        445 AMnRIcANS wirh DlSAlllLlflnS                     .   0mploytncnt                           1163      l)lww      (40s(g))
                            V    I]TIIRAN'S       I   }IINIIFITS                                            446 AMtil{ICANS $,illr DlSAlJlLlTllls                -   olhcr                                 l164 SSID        l   tTLlr XVr
                                                                                                            448 EDUCATION                                                                                  x6J RSI (405(g))
                                                       ls                                                                                                                                                                             -'.1" i\l()N
                                                                                                                                                                                         l   lrlX  )l:lt.'\l.'l      A     SLrl l S                     I       I   Is   Q!ti1v141
                  I20 MARINII                                                                                                                                                            TRreK--__-_-
                                                                                                                                                                                             rrrxnS (U,s                            l'lrrntil'for l)clcnJant)
                  I]O MILLI1R ACT
                                                                                                            ,161   NA                                                                    fl                nto
                                                                                                                                                                                                                           .'l'HIRD PARTY 2(r USC ?609
                  I4O  NIlCOTIADLC INSTRUMNNT                                                               465 OTHI'iR      IMMICRATION ACTIONS                                                   E       llT   l   IRS
                  I 5I MEDICAR'i AC'I'
                                                                                                                                          "rf'                                                                                        4"
                  t60 s'locKHoLDliRs' sull's
                  I90 OTHER CONTMCT
                                                                                                            461 HABIIAS COIIPUS- Alicn Dcloincc                                                            l?5 |;ALSn CLA|[4S ACT
                  I95 CONTRAC'I' PRODUCT LIAI.}ILITY
                  I96 FRANCHISF,                                                                            5   t0 tvtoTloNs To vAcATE SllNTnNCll                                                          176       QuiTrnr 3l       USC 3729(0)
                                                                                                            5]O HABNAS CORPUS                                                                              40O       STATT RTAPPOR'I'IONi\4I1N'I'
                                                                                                            535    HAllf:AS coRPUs DIIATH PIINALTY                                                         430 IIANKS AND IIANKINO
                                                                                                            540    MANDAMUS & OTHIlR                                                                       450 COMMERC0/tCC RA nis/ETC
                                                                                                            550    CIVIL RlCllTS - liilcd Pro sc                                                           450 DI]PORTATION
                  2Ir) LAND CONDNMNATION
                                                                                                            5i5 PRISoN CONDITION(S) - Filcr.l Pro sc                                                       4?O RACKIiTI]IlR INFI.,U I]NCND AND COITf(U Pl'
                  220 FORUCL.O,SURII
                  230 RIINT LliASll & liJl-rCTMF.Nl'                                                        560 ClVlt. Dll'lAlNEli: CoNDITIONS ol-                                                                    oRcANtzAl'loNs
                  240 TORTS 1'O LANI)                                                                           CONFlNlilvlltNT                                                                            430 Cr.)Nstll\'lt,li (          ilttlll'
                                                                                                                                                                                                           485 Tl.t.til,tt( )Nt. ( rlNriulvlER pROl'IC I ION A(:1'
                  245 TOR PROI)UCT LIAIIILITY
                  290 ALL OTHI]R RNAL PROPNRTY                                              I'Rllit)Nl:R           Pli l l-l l(lNS - "'1" ivlON        lllS l)lS('O\/lilrY                         E       490 CAlll.li?-tlA l'il.1.1'l'l: TV
                                                                                                                                                                                                           890 OTI.IDR STATUTORY A('TIONS
                                                                                            1'RACK
                                                                                            --[
                                                                                                            sso ctvtt- Rl(jHTS - Filc(l by c,rurtscl                                               E       s9 I ACRICUI.TURAt, AC tS
                                                                                                                                                                                                           39] ENVIRONVIEN AI. i\4ATTERS
                                                                                                      [3    sss lntsotl coNlrlTloN(s) - Filctl by c,runscl
                                                                                                                                                                                                   E       895 FREEDOM 0F INFORN4ATION ACT 899

                  ] I 5 AIRPLANN PRODUC'I' LIABILITY                                         lr( tR
                                                                                            TRACK
                                                                                                      Il!l'l'l.lltl:,'lI[:Nr\l.     l   \' - ",1" tulON l'l l.S l)lS(-'(   )VI:R Y                 E       899       Al)MlNlSl'RAl lVli I'l{t}L lll)l.lRI"S Al l '
                                                                                                                                                                                                                     RF.VI[\\' OR Alll'l;Al. ()l A(jl;NCY l]lirll$loN
                  ]20 ASSAULT, LIBNL & SLANDIIR
                  ]10 FDDERAL I]MPLOYIIIlS' LIAT]ILITY                                      --lj            oz: DRUc RIiLA rrrD sElzuRE oF PI(oPllRTY                                              E       950       (.{jNS.ill'tJl](rNAl.il y { rlr s't'.,uli sl A'ltlTes
                  340 MARtNrl                                                                                    2t usc 88 I
                                                                                                            6e0 orHnR
                  345 MAI{INN PRODUCT I,IABILITY                                                      fl                                                                                 o'l'l:llilt $!r\'l'U:fllS - "l{" MON'l llii IrlSOovliltY
                  350 MOTOR VlrHlCLt:
                  355 Mo'l'oR Vt:HICLI-r PRODUCT LlAlllLlTY
                                                                                                                                                                                         ffi               4l0 ANI'lll{t's1'
                  ]60 OTIIIiR PIRSONAL INJURY                                                                                                                                                              850 \ri( (JRll ll.s / (:oMMoDlrllis / lixcHANcli
                  ]62 PERSONAL IN,II,lRY - MIIDICAL                                                         720 LAllOl{/McMT. RllLATloNs
                                                                                                            740 RAILWAY LABOR ACT
                            MAI-PRACTICI]
                                                                                                            751 FAlvtlLY und Mlil)ICAL LIIAVE AC                     f                   (I| iIliR        5 r^11.l         ll's " "u'-vll2N'Lll!.l2jlg)i'['!!I
                  365 PIIRSONAT, INJURY. PRODUC'I LIABII.Il'Y
                  36? PIIRSONAI, INJURY . IINALTH CAI(I'                                                    790 c)THltR LAIIOR l.lTlcAl'loN
                                                                                                                                                                                         TNTffi_---
                        PI-IARMACIiUTICAL PRODUCT LIAIJILI'IY                                               ?,I I'MPL        RNT INC. SECURITY                                                             ll9(r ARllll l{A tlON
                                                                                                                                                            ^CT                                                       (Corlirnr / Vncate /      O<1er       /       lr4odi   ly)
           I-I    ]6II ASTJI1STOS PNRSONN L INJTJRY PItODtJCT
                        r.tABll-tTY                                                          I'l{(}pl:ltl V Rl(;ll lli -'4"                 h'lL,N'l llS   l)lS('(,VliRY
                                                                                             TITACK
                                                                                             ----ll         rzo     copvntcurs                                                           * PLEASE NOI'E DISCOVERY
                                                                                                 fl          rao    tnrronvrnr
                                                                                                                                                                 ol
                                                                                                 fl          aeo    oerrlo IMDE                  sEcRETs Ac1'            2016   (DTsA)
                                                                                                                                                                                                   TRACK FOR EACH CASE
                  37I TRUTH IN LNNDINC
                  180 OTHER PIIRSoNAL PRoPIIRTV DAIMACn                                      llRr)ltlilt'l'\' l{l(il l'l's -''8" M(tNTl ls Dlsc'oVl:l{Y                                            TYPE. SEE LOCAL RULE 26.3
                  ]85 PROPF.RI'Y DAMACII PRODUCT LIAI]ILTIY                                  TRACK
                                                                                                      lJ     830 PATENT

                                                            r58
                                                                                                      D      tis plrttnt"aBBI(EVIATED                   NEw DRUc
                                                                                                                    APPt.ICATIONS (ANDA)' n/k/a
                  421           Wl1'HDRAWAI,28 USC l5?                                                               Hatch-Wnxman          casca




 VII. REQUESTED TN COMPLAINT:
       [r.HncxlF.cI,AsSAc.rloNUNDERF'R,Civ.P,23D[MAND$-
 JUny DEMANn                                 fl        vus El no           1<t11t"K
                                                                                       yES oNLY tF DgMANDED IN                          coMPL^lN't)


 vrn. RELATED/RBFILED                                                              CASE(S) lF ANY
                      JUDGII                                                                                                             DOCKET N

 CIVIL CAS[S ARIJ DEEMDD RDLATED IF TI'IB PENDING CASE INVOLVES:
                                                                                                                                                           (CUUCX INNROPRIATE BOX)

     F t. plrot,Dttt.y tN(jt,tJDOt) tN AN IrAtil,l0ll NUMtlttRtiD PllNl)lN(; st,ll'.
                                                                                                       lN AN EARl,lllR NtiMBERED PENDINC SL]t'l'
            fl2, SAME ISSUE OF LACT OR ARISES OUT OF THE SAr\48 EVENT OR'I'RANSACTION INCLtTD[D
                                                                                                IN(ll'ttDoD  lN AN IiAlll'lliR NlJl\',lBItRIiD PIINI)tN(; 'strl'f '
            El3, VAt,tDITY oR INTTRIN(;CMENT Or rilli sAMD
                                                           pATtiN',f, copvRt(;ltr oR TRADOMARK
                                                      BANKRUeTCY CASI AND ANY CASE REl,rl'I'ED
                                                                                               'Il.lERETo wtll(]ll [lAvE BEIiN DoCIDED BY Tlll'] SAM0
            El4. AppEALs  ARtsrNc oUT   oF TuE sAME
                                RANKRTIPTCY JUDCE.
                                                     I,ITIGANTS.
            CJ 5. ITOPETI.IIVE CASES NILED BY PRO SE




                                                                                                                                                                                                                                                                         ,   wHIctl wAs
            N?. EI'I'HCRSAI\4EORALLOFTTIEPAR'TIESANOTSSUESINTHISCASEWIREPREVIOI',SLYINVOLVEDINCASENO'
            -   oiiliisSe D, 't'lris cilsc El lS EI IS nOf (chcck onc box) SUBS'I'ANT1ALLY'rHE 5AME CASE'



                                                                                                                                                                                              Lo          lt
                                                                                                                                                                                DA'TE
     SICNATURN, OF A1'TORNEY
